Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4 and 9 are allowed in view of amendment of claim 1 and remarks made on 07/15/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci on 08/13/2021.

The application has been amended as follows: 
	Withdrawn claims 5-8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art us JP’166 (JP3980166), Yoshida (JP08201578) and Aizawa (JP2015161011).

Even if JP’116 discloses instant claim 1 require titanium oxide film forming step as indicated in Page 3 of previous office action, JP’116 does not disclose instant claim 1’s nitridation step and also recitation “an atmosphericoressure plasma treatment using first spraying means for spraying a titanlum-containing starting material solution together with argon gas under an almosphere of 85% to 92.5% by volume nitrogen in the chamber in which the second spraying means is used’”.
Even if Yoshida discloses a titanium oxide film formation step by using a plasma spray device in which Ar gas and H2 gas are supplied, there is no disclosure that H2 gas can be replaced by functional equivalent reducing gas of N2.  
Neither Yoshida nor JP’116 discloses nitridation step as required by instant claim 1.
Even if Aizawa discloses a plasma nitriding layer formed on the surface of a stainless steel, Aizawa does not disclose such plasma nitridation step is performed under a nitrogen atmosphere of 85-92.5% by volume.  In addition, Aizawa does not disclose instant claim 1 required titanium oxide film formation step.
Hence, instant claims 1, 3-4 and 9 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733